Citation Nr: 0933361	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
2004 for the award of a 70 percent rating for posttraumatic 
stress disorder.

2.  Entitlement to an effective date earlier than June 30, 
2004 for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire that awarded a 70 
percent rating for posttraumatic stress disorder (PTSD) and a 
total disability rating based on individual unemployability 
(TDIU), both effective March 14, 2005.  In a January 2006 
rating decision, the RO revised the effective date for both 
awards to June 30, 2004.  The Veteran perfected an appeal for 
an even earlier effective date for both awards.  

The record shows that the Veteran also perfected an appeal 
for a rating in excess of 50 percent for PTSD.  However, he 
withdrew the appeal in May 2007 and thus the issue is no 
longer before the Board.

The Board is aware that the Veteran submitted additional 
evidence received by the RO in July 2007 and December 2008 
(received by the Board in August 2007 and January 2009) after 
the statement of the case (SOC) was issued in May 2007.  The 
Board observes that some of the evidence was received by the 
RO prior to transfer of the records to the Board.  

As for the evidence received prior to transfer of the records 
to the Board, 38 C.F.R. § 19.37 (2008) states that a 
supplemental SOC (SSOC) will be furnished unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the SOC or a prior SSOC or 
the additional evidence is not relevant to the issue, or 
issues, on appeal.  Upon review of the evidence, the Board 
finds that it is not relevant to the issues on appeal.  In 
this regard, the evidence consists of letters of 
recommendation written on behalf of the Veteran in 1979.

As for the evidence received after transfer of the records to 
the Board, 38 C.F.R. § 20.1304(c) (2008) states that any 
pertinent evidence submitted by the Veteran which is accepted 
by the Board must be referred to the agency of original 
jurisdiction (AOJ) for review, unless this procedural right 
is waived by the Veteran.  No such waiver was received in 
this instance.  However, upon review of the evidence, the 
Board finds that it either does not pertain to the issues on 
appeal or is duplicative or cumulative of evidence of record 
previously associated with the claims file.  In this regard, 
the letters of recommendation are duplicative of the letters 
submitted prior to transfer of the records that the Board has 
determined are not relevant, and the earnings statements from 
the Social Security Administration showing that the Veteran 
has not worked since the early 1990s are cumulative of 
evidence previously of record - namely, the Veteran's March 
14, 2005 claim for a TDIU showing that he lasted worked full-
time in 1985.  

Hence, remand is not warranted.  In any event, for the 
reasons discussed above, the Board determines that any error 
in not returning the claims to the AOJ for readjudication is 
harmless and results in no prejudice to the Veteran.  See 
38 C.F.R. § 20.1102 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
effective September 12, 2001; the Veteran did not initiate an 
appeal of this determination, and thus the decision became 
final.

2.  On June 30, 2004, the RO received the Veteran's claim for 
an increased rating for PTSD.

3.  In an October 2004 rating decision, the RO increased the 
schedular rating for the Veteran's PTSD to 50 percent, 
effective June 30, 2004, based on the date of claim for 
increase.

4.  On March 14, 2005, the RO received the Veteran's claim 
for a TDIU due to service-connected PTSD.

5.  In a September 2005 rating decision, the RO increased the 
schedular rating for the Veteran's PTSD to 70 percent and 
granted a TDIU, both effective March 14, 2005, based on the 
date of claim for a TDIU.

6.  In a January 2006 rating decision, the RO revised the 
effective date for both awards to June 30, 2004, based on the 
date of claim for increase.

7.  There was no pending claim for an increased rating for 
PTSD prior to June 30, 2004, and it was not factually 
ascertainable that an increase in PTSD was shown within the 
one-year period prior to June 30, 2004, based upon the 
applicable legal criteria and the evidence of record.

8.  There was no pending claim for a TDIU prior to June 30, 
2004, and it was not factually ascertainable that the 
Veteran's service-connected disabilities precluded him from 
securing or following a substantially gainful occupation 
within the one-year period prior to June 30, 2004, based upon 
the applicable legal criteria and the evidence of record.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than June 30, 
2004 for the award of a 70 percent rating for PTSD is without 
legal merit.  38 U.S.C.A. §§ 503, 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008).

2.  The claim for an effective date earlier than June 30, 
2004 for the award of a TDIU is without legal merit.  38 
U.S.C.A. §§ 503, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 
(West 2002), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

In this case, the discussion below reflects that the current 
effective date is the earliest possible effective date under 
the applicable law and regulations.  Thus, the law is 
dispositive with regard to the Veteran's claims for an 
effective date earlier than June 30, 2004 for the award of a 
70 percent rating for PTSD and a TDIU, and a review of VA's 
duty to notify and assist is not necessary.  VA is not 
required to meet the duty to notify or assist a claimant 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  See also VAOPGCPREC 5-2004.

Pertinent Laws and Regulations

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).

Specifically, with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  In 
this regard, the Board observes that a claim for a TDIU is 
essentially a claim for increased disability compensation.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, or a person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a) (2008).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b) (2008).

Analysis

In a November 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective September 12, 2001; the Veteran did not initiate an 
appeal of this determination, and thus the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d) (2008).  
Hence, an effective date as of the date of the September 2001 
claim is not warranted.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

On June 30, 2004, the RO received the Veteran's claim for an 
increased rating for PTSD.  In an October 2004 rating 
decision, the RO increased the schedular rating for the 
Veteran's PTSD to 50 percent, effective June 30, 2004, based 
on the date of claim for increase.  The Veteran appealed for 
an even higher rating.

On March 14, 2005, the RO received the Veteran's claim for a 
TDIU due to service-connected PTSD.  In a September 2005 
rating decision, the RO increased the schedular rating for 
the Veteran's PTSD to 70 percent and granted a TDIU, both 
effective March 14, 2005, based on the date of claim for a 
TDIU.  The Veteran appealed for an earlier effective date.  
In a January 2006 rating decision, the RO revised the 
effective date for both awards to June 30, 2004, based on the 
date of claim for increase.

The Veteran has perfected an appeal for an effective date 
earlier than June 30, 2004 for the award of a 70 percent 
rating for PTSD and a TDIU.  However, he has not put forth 
any specific argument or relevant evidence.  The record is 
clear that he filed a claim for increase for his PTSD on June 
30, 2004, and the record does not show, and he does not 
allege, that he filed a claim prior to this date.  The Board 
has also considered whether a report of examination or 
hospitalization can be cited as an informal claim for 
increase; however, none of the VA medical records dated 
within the one-year period prior to June 30, 2004 relates to 
the Veteran's PTSD.  See 38 C.F.R. § 3.157(a).  Further, an 
October 2004 VA examination report reflects that the Veteran 
was not receiving any treatment for PTSD, and the examiner 
indicated that there are no pertinent treatment notes since 
2002.  Given the above, it was not factually ascertainable 
that an increase in disability was shown within the one-year 
period prior to June 30, 2004.  See 38 C.F.R. § 3.400(o)(2)

Thus, the Board finds that there was no pending claim for an 
increased rating for PTSD prior to June 30, 2004, and it was 
not factually ascertainable that an increase in PTSD was 
shown within the one-year period prior to June 30, 2004, 
based upon the applicable legal criteria and the evidence of 
record.

As for the TDIU, the Board notes that the Veteran was granted 
a TDIU effective June 30, 2004.  Initially, the Board 
observes that he was assigned an effective date earlier than 
the date of his claim for a TDIU, filed on March 14, 2005.  
Regardless, the record does not show, and he does not allege, 
that he filed a claim prior to June 30, 2004.  The effective 
date corresponds to the date of the PTSD rating increase to 
70 percent which made him eligible for a TDIU under 38 C.F.R. 
§ 4.16(a) (2008).  Prior to that date, he was service-
connected for PTSD (rated as 30 percent), tinnitus (rated as 
10 percent), a fungal infection of the left foot and ankle 
(rated as 10 percent), scars of the neck (rated as 0 
percent), and bilateral hearing loss (rated as 0 percent), 
for a combined 40 percent.  Thus, prior to June 30, 2004, the 
Veteran did not meet the schedular criteria for a TDIU under 
38 C.F.R. § 4.16(a).  Further, there is no evidence dated 
within the one-year period prior to June 30, 2004 that shows 
that his service-connected disabilities precluded him from 
securing or following a substantially gainful occupation to 
warrant a TDIU under 38 C.F.R. § 4.16(a).

Thus, the Board finds that there was no pending claim for a 
TDIU prior to June 30, 2004, and it was not factually 
ascertainable that the Veteran's service-connected 
disabilities precluded him from securing or following a 
substantially gainful occupation within the one-year period 
prior to June 30, 2004, based upon the applicable legal 
criteria and the evidence of record.

In summary, there is simply no basis under the applicable 
laws and regulations that permits an effective date earlier 
than June 30, 2004 for the award of a 70 percent rating for 
PTSD or a TDIU.  Where, as in this case, the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than June 30, 2004 for the award of 
a 70 percent rating for PTSD is denied.

An effective date earlier than June 30, 2004 for the award of 
a TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


